IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                 NOT FINAL UNTIL TIME EXPIRES TO
                                                 FILE MOTION FOR REHEARING AND
                                                 DISPOSITION THEREOF IF FILED


MARCIAL GARCIA and
MARTINA GARCIA,

             Appellants,

 v.                                                           Case No. 5D15-1628

TOWER HILL SIGNATURE
INSURANCE COMPANY,

             Appellee.

________________________________/

Opinion filed October 21, 2016

Appeal from the Circuit Court
for Hernando County,
Richard Tombrink, Jr., Judge.

Timothy W. Weber, and Joseph P. Kenny,
of Weber, Crabb & Wein, P.A., St.
Petersburg, for Appellants.

Scot E. Samis and Ashley R. Kellgren, of
Traub, Lieberman Straus & Shrewsberry,
LLP, St. Petersburg, for Appellee.


PER CURIAM.

      Marcial and Martina Garcia appeal the trial court's final judgment in favor of Tower

Hill Signature Insurance Company, which, despite initially denying the Garcias' sinkhole

claim, ultimately extended coverage after the Garcias filed suit and a neutral evaluator

confirmed the sinkhole damage. In finding that Tower Hill’s initial denial of coverage did
not breach the Garcias’ insurance policy, the trial court correctly applied then-binding

precedent recently disapproved by the Florida Supreme Court in Johnson v. Omega Ins.

Co., 41 Fla. L. Weekly S415 (Fla. Sept. 29, 2016). As such, we reverse the final judgment

and remand for further proceedings consistent with Johnson.

      REVERSED and REMANDED with INSTRUCTIONS.

LAWSON, C.J., TORPY and WALLIS, JJ., concur.




                                           2